                                          Case 3:19-cv-03310-JSC Document 97 Filed 08/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                          Case No. 19-cv-03310-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: COMPLAINANTS’
                                                 v.                                         CONTACT INFORMATION
                                   9

                                  10     UBER TECHNOLOGIES, INC., et al.,                   Re: Dkt. No. 96
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is a discovery dispute joint letter regarding Plaintiff’s

                                  14   request for the contact information of three women who complained to Uber about the Uber driver

                                  15   who assaulted Plaintiff. (Dkt. No. 96.) While Plaintiff has Uber’s entire investigative file for each

                                  16   complainant, Plaintiff contends that these witnesses may disclose additional, relevant information

                                  17   concerning their interactions with Uber following their complaints about the Uber driver.

                                  18   Recognizing the complainants’ privacy interests, Plaintiff proposes that the Court utilize the

                                  19   Belaire opt-out process that is typically used in class actions. See Belaire-West Landscaping, Inc.

                                  20   v. Superior Court, 149 Cal. App. 4th 554 (2007). After carefully considering the parties’

                                  21   submission and the relevant legal authority, the Court concludes that oral argument is unnecessary,

                                  22   see Civ. L.R. 7-1(b), and DENIES Plaintiff’s request.

                                  23                                              DISCUSSION

                                  24          According to Plaintiff, in deciding whether to order an opt-out procedure for the disclosure

                                  25   of putative class members’ contact information, courts consider whether (1) the putative class

                                  26   members had already voluntarily given their contact information by submitting complaints, (2) the

                                  27   disclosure of contact information does not involve a serious invasion of privacy, and (3) allowing

                                  28   one party the benefit of the contact information is unfair to the opposing party. (Dkt. No. 96 at 3
                                           Case 3:19-cv-03310-JSC Document 97 Filed 08/11/21 Page 2 of 3




                                   1   (citing Pioneer Electronics (USA), Inc. v. Superior Court, 40 Cal.4th 360 (2007).) Plaintiff

                                   2   contends these factors dictate allowing disclosure of the complainants’ contact information with an

                                   3   opt-out procedure because the women voluntarily made complaints about the driver to Uber, the

                                   4   opt-out process protects their privacy interests, and it would be unfair to allow Uber to have

                                   5   exclusive possession of their contact information. The Court is unpersuaded that the limited

                                   6   probative value of the discovery sought outweighs the privacy interests of the complainants.

                                   7          First, the Court rejects equating complaining about, for example, DVD players, see

                                   8   Pioneer, 40 Cal. 4th at 364, with complaining about a sexual assault or attempted sexual assault.

                                   9   As the “Me Too” movement has revealed, victims of sexual misconduct are often reluctant to

                                  10   complain. Holding that because the victims complained about the driver to Uber their expectation

                                  11   of privacy is less ignores the nature of the conduct about which they are complaining and would

                                  12   potentially discourage future victims from making complaints. Further, this is not a consumer
Northern District of California
 United States District Court




                                  13   class action; there is nothing to suggest that by complaining to Uber they expected that they would

                                  14   be contacted by an attorney for a third party to help with that third party’s lawsuit.

                                  15          Second, disclosure of the contact information would involve a serious invasion of privacy

                                  16   given the nature of the complaints. These women complained about sexually abusive conduct and,

                                  17   as far as the record shows, have not gone public with their experiences. Indeed, Plaintiff herself is

                                  18   proceeding in this action under a pseudonym. These circumstances are not even close to the cases

                                  19   in which Belaire notices are typically given—wage and hour and consumer class actions. See,

                                  20   e.g., Aldapa v. Fowler Packing Company Inc., 310 F.R.D. 583, 588 (E.D. Cal. 2015) (putative

                                  21   wage and hour class action filed by seasonal agricultural workers); Nguyen v. Baxter Healthcare

                                  22   Corp., 275 F.R.D. 503, 512 (C.D. Cal. 2011) (putative wage and hour class action filed by

                                  23   manufacturing employees). Given the serious invasion of privacy, an opt-out process does not

                                  24   sufficiently protect the complainants’ privacy interests because they may not receive or read

                                  25   whatever notice is sent to them.

                                  26          Third, this case is unlike a putative class action where an employer has access to

                                  27   employee/class members and without a Belaire notice the plaintiff is deprived of equal access to

                                  28   employees. There is no suggestion in the record that Uber is using these complainants as
                                                                                          2
                                          Case 3:19-cv-03310-JSC Document 97 Filed 08/11/21 Page 3 of 3




                                   1   witnesses in this case such that it would be unfair to not share the complainants’ contact

                                   2   information with Uber.

                                   3                                             CONCLUSION

                                   4          For all these reasons, Plaintiff’s request that the Court order disclosure of the

                                   5   complainants’ identities and contact information through an opt-out process is DENIED.

                                   6          This Order disposes of Docket No. 96.

                                   7          IT IS SO ORDERED.

                                   8   Dated: August 11, 2021

                                   9

                                  10
                                                                                                     JACQUELINE SCOTT CORLEY
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
